AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

JAMES ROBINSON, etal. == ———siC*ds
Plaintiff )
Vv. ) Case No. 19-cv-10749
____ NATIONAL STUDENT CLEARINGHOUSE )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff, James Robinson

  

Date: 05/03/2019

Atto¥ney's siénature

Persis S. Yu. BBO No.685951.

Printed name and bar number

National Consumer Law Center
7 Winthrop Square, 4th Floor
Boston, MA 02110

 

 

Address

pyu@nele.org.

E-mail address

(617) 542-8010

Telephone number

(617) 542-8028
FAX number
